COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §               No. 08-22-00015-CR
  MICHAEL GUTIERREZ,
                                                 §                  Appeal from the
                    Appellant,
                                                 §                 54th District Court
  v.
                                                 §            of McLennan County, Texas
  THE STATE OF TEXAS,
                                                 §               (TC# 2010-1037-C2)
                    State.
                                             §
                                           ORDER

       The supplemental clerk’s record (1 volume) containing the trial court's findings pursuant

to this Court's order of April 1, 2022 has this day been filed. The Appellant’s brief is now due

June 3, 2022. All future documents must be filed directly with the 8th Court of Appeals.

       IT IS SO ORDERED this 11th day of May, 2022.

                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.